Platt Potter, J.
We are referred to no case arising in our own courts, where the questions now before us have had adjudication. The questions are elemental, and seem to admit of but little conflict. Two legal questions of this character are presented, upon each of which the agreement set forth, is claimed to be void. First, that the agreement is post obit in its character, and therefore void as being against public policy; and second, that the agree*95ment comes within the definition of brokage of marriage, and is void for the same reason.
1st. Post obit agreements, or bonds, are those given by a borrower of money, by which he undertakes to pay a large sum, exceeding the legal rate of interest, on or after the death of a person from whom he has expectations, in case of surviving him. This character of agreements are not always 'void. They are so when it is shown to the courts that the contracts are inequitable or unconscientious. When advantage has been taken of the weakness, necessity or ignorance of another, or such extraordinary disparity exists between the sum advanced and the sum to be received, as clearly appears to be contrary to good conscience, the courts will declare the agreement fraudulent and void, as being against the policy of the law. They partake generally of the nature of a wager, and contain no principle by which the value of the chances may be calculated, so as to enable the court to ascertain whether they are reasonable or unconscionable. But when it is apparent from the intrinsic nature and subj ect of the bargain itself, that it is such as ho man in his senses, not under delusion, would make on the one hand, and as no honest and fair man would accept, on the other, the agreement will be declared inequitable and unconscientious. If this does not appear from the contract itself, it must be proved; and when proved, the court will still allow a recovery by the lender, and give him relief, by directing judgment for so much money as shall be equal to the principal received by the borrower, and interest. (Boynton v. Hubbard, 7 Mass. 119.) Such contracts are not per se nullities. The case at bar partakes somewhat of this character of being a post obit agreement, in that it was for services, care, diligence, aid and attention rendered, and expenses furnished in 1846; to be paid for by quite a large sum of money at the death of the person named. But the case is relieved from many of the odious features *96of post olit contracts. There was no practice of fraud or surprise in the case; no destitute heir seduced from parental government; or any one hazarding his future inheritance for a present pittance, to supply temporary needs. There was no improvident heir or expectant of a future estate, spending it and ruining himself before he comes to it; nor was the -contract legally usurious, by statute. By it no owner of an estate to be devised was to be imposed upon in his confidence and affection, who might be thus imposed upon, and give his estate to a stranger, when he would think he was giving it to one of his blood. It was an agreement between two persons fully competent to contract; each fully understanding their own interests; and each of mature age. There was no actual fraud or imposition practiced. The one was desiring aid, to obtain a present relation in the marriage state, with the concomitants of social position, wealth and happiness. The other willing to engage to assist this ambition, for a named consideration, large, certainly, if it was to be immediately enjoyed, but its payment was made subject to the contingency pf success; of long delay; as well as the chance of survivorship. "With the consideration of these hazards and contingencies upon the one side, and the expected advantages and enjoyments upon the other, the contract was not unreasonable. The contingencies all occurred, but only at the end of above nineteen years. If the case had depended upon this feature alone, I should think the judge erred in nonsuiting. The reasonableness of the contract would have been a question for the jury. The defendant succeeded in obtaining the desired marriage relations; she obtained the desired husband, with whom she lived in great prosperty and happiness for nearly twenty years, and dying he left her an estate of f50,000. This class of contracts are never to be encouraged by moral, wise or good men. They are productive of prodigality and recklessness, upon the one hand, and encour*97age overreaching and extortion on the other. Thus we generally see wealth and avarice generating one another. Such evils the spirit of' the law does not favor; but yet, where neither fraud nor extortion exist upon the one side, nor weakness or extreme necessity upon the other, they are not totally condemned, as being dolus malus, but must be proved so. With the question of gratitude or ingratitude of the defendant, in her refusal to pay and perform her contract, we have nothing now to do.
But the learned judge placed his decision to nonsuit upon the other feature of the case, that the agreement in question was a marriage broJcage contract, and therefore void.
2d. This being a novel case in our courts, it becomes our duty to examine it with regard to that question. We have said that the case depends upon elementary law. In this respect the civil law and the common law of England are •found to differ. The writers upon jurisprudence in this country have generally followed the modern common law of England.
The civil law, as drawn from the code of Justinian, allowed contracts of this kind to be made by proxy; by marriage brokers, match makers, called proxenetce, who were allowed to receive rewards for their services, like other brokers, to a certain limited extent. (Code Just., lib. 5, tit. 1, pp. 1, 6.) And at an early period of the history of English jurisprudence, these proxenetce plied their vocation in that country, and were tolerated. (Story's Equity Juris. §260.) The policy of the civil law seems to have been that all aid rendered in encouraging, and the establishment óf marriages, was for the good of the nation, and •promotive of public morality; inasmuch as it discouraged fornication, adultery and concubinage; that therefore, agencies by way of matchmakers, brokage, proxenetce, were productive of good, rather than evil results. The policy of English law was, that the effect of such agencies and brokage, was the encouragement of influences of a perni*98clous tendency, by being the occasion of many unhappy marriages, the loss of moral influence of parents over the happiness, due nurture and education of children; the temptation to the exercise of an undue influence by false and seductive hopes held out to parties induced by the self interest of the brokage ■ agents; these were regarded as so corruptive in their tendency as to receive condemnation in the law tribunals, as being totally void. The first controversy that seems to have arisen in the English courts upon the. validity of this character of agreements, is the famous case of Holland Keene v. Potter, in the sixth year of the reign of William III, reported in 3 Levins, 412. One Thinne entered into' a bond to- pay Mrs. Potter £500 in three months after he should be married to Lady Ogle, a widow of great- fortune and honor. A suit was brought on the bond, in chancery, and the master of the rolls held the bond to be void. The Lord Chancellor reversed this decree. The case was then taken by appeal to the house of lords, where, by a majority of that hous'e, the decree of the chancellor was reversed: they holding that agreements of this kind were of dangerous tendency. Since that case, the English courts have, with great uniformity, held the rule as declared in the house of lords. After this, such contracts • grew, more and more into disrepute. And Bacon laid down this doctrine: “It is of such consequence that all marriages should proceed from free choice, and not from any compulsion or sinister means, that it hath been held that such interference was a matter indictable.” (Bacon's Abr. tit. Marriage and Divorce, D.) And in the eighth year of William III, a criminal information was filed against one Thorp and others, for persuading .one Edward Mitchell to marry one Cornelia 'Holton. (5 Mod. R. 221.) Judge Story says, in' his work on contracts, (§ 564,) that “the law considers marriage as a moral and political duty, and all proper restrictions upon freedom of choice, and all agreements tending to impair *99that mutual love and confidence upon which domestic happiness has its only sure foundation, and which are the only securities for faithfulness and morality in marriage, are stains which it will not permit to rest upon its ermine.”
But it seems that the ground upon which the courts will interfere in cases of this kind, is not upon the ground or idea of damage done to the individual concerned, but upon considerations of public policy, and “hence,” says the same learned judge, “ every temptation to the exercise of an undue influence, or a seductive interest in procuring a marriage, should be suppressed; since there is infinite danger that it may, under the disguise of friendship, confidence, flattery or falsehood, accomplish the ruin of the hopes and fortunes of most deserving persons, especially of females.” (Eq. Jur. §261.) In the case of Drury v. Hooke, (1 Vern. 412,) Lord Chancellor King said, “that this character of agreements was a sort of kidnapping into conjugal servitude, and was in no case to be countenanced.’.’ Chief Justice Parsons, in Boynton v. Hubbard, (7 Mass. 112,) said: “ These contracts are void, not because they are fraudulent upon either party, but are yet void because they are a fraud upon third persons, and because they are a public mischief, as they have a tendency to cause matrimony to be contracted on mistaken principles, and'with,out the advice of friends, and they are relieved against as a general mischief, for the sake of the public.”
It would hardly seem to be necessary to multiply American authorities to sustain this proposition. It is recognized by Judge Willard, in his work on Equity Jurisprudence, (p. 210.) And in England. (Fonblanque Eq. Ch. b. 1, § 10. 3 P. Wms. 76.)
The public policy of thus protecting ignorant or credulous persons from being the victims of secret contracts of this sort, is therefore clear; and as Judge Story says, “ the surprise is not that the doctrine should have been established in a refined, enlightened and Christian country, but *100that its propriety should ever have been made a matter of debate.” They are likened to lobby services in the legislature. (10 Barb. 489.) If then we are right that the doctrine is well established that such agreements are void as against public policy, all advances of money, and services performed, must fall with the agreement itself. The result is, that the learned judge was right in nonsuiting the plaintiff, and that judgment be given for the. defendant, with costs.
[Third Department, General Term, at Albany,
March 5, 1872.
Milla', P. J., and P. Potter and Balcom, Justices,]
Balcom, J.
This action was brought to recover $2000 and upwards, on a marriage brokage contract, which was void on the ground of public policy. The plaintiff was not entitled to recover, and was properly nonsuited. I not only agree to the conclusion arrived at by Brother Potter, but I concur in his opinion in the case. He has gone over the whole case, and it is unnecessary for me to say more than that the plaintiff’s motion for a new trial must be denied, with costs.
Miller, P. J., also concurred.
Hew trial denied.